Citation Nr: 0918441	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with deep venous thrombosis, claimed as due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	W.L. Salter, Jr.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1945 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim for service 
connection.  The Veteran now resides in Georgia, so the 
matter is now handled by the RO in Atlanta, Georgia.   

In a June 2008 statement, the Veteran's representative 
asserted the Veteran has received no monetary award, to date, 
although he received a letter in November 1979 awarding him 
pension for being 100 percent disabled.  This issue is 
REFFERED to the RO for appropriate action.

In July 2005 and July 2007, the Board remanded this claim for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last two remands was not accomplished.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2007 remand, the Board noted that the RO/AMC did 
not complete the remand orders of the July 2005 remand.  In 
July 2005, the RO was directed to arrange for an opinion to 
be obtained from the VA Under Secretary for Health to 
determine the possible relationship between exposure to 
radiation in service and the Veteran's peripheral vascular 
disease with deep venous thrombosis.  In January 2007, the VA 
Chief Public Health and Environmental Hazards Office stated 
that an opinion regarding the deep venous thrombosis must be 
deferred until internal and external radiation doses to the 
veins of the legs were provided.  Previously, a radiation 
dose assessment was provided by the Defense Threat Reduction 
Agency; however, it was only for the lens of the Veteran's 
eyes.  

In January 2007, the Director of Compensation and Pension 
Service advised that a letter would have to be sent to the 
Defense Threat Reduction Agency to obtain the information 
regarding doses to the Veteran's legs, and then the claim was 
to be returned to the Compensation and Pension Service for a 
medical opinion.  

A request for information regarding doses to the Veteran's 
leg was not accomplished and in a July 2007 remand, the Board 
directed the RO to refer the case to the Department of 
Defense for an assessment of the radiation dose the Veteran's 
received to his legs, and then the RO was to obtain an 
opinion from the Under Secretary for Benefits as to whether 
it is at least as likely as not that the Veteran's peripheral 
vascular disease and deep venous thrombosis resulted from 
exposure to radiation during his service.  

Records indicate the RO sent a request to the National 
Personnel Records Center (NPRC) for records of the Veteran's 
exposure to radiation.  A negative response was received.  
The RO then sent a request to the Navy Environmental Health 
Center Detachment for evidence of radiation.  A response was 
received stating they had no evidence of the Veteran's 
occupational exposure.  The RO reported in the Supplemental 
Statement of the Case (SSOC) from March 2009, that due to the 
negative responses received, the Veteran's claim was not sent 
to the Under Secretary for Benefits.

The Board finds that the RO has not complied with the remand 
orders of July 2005 or July 2007.  It has already been 
established that the Veteran was exposed to radiation during 
service.  This fact is stated in numerous documents, 
including a SSOC from February 2007, as well as a memorandum 
from the Director of Compensation and Pension Service, dated 
October 2003, pertaining to another claim.  The letter 
states, "The Defense Threat Reduction Agency (DTRA) 
confirmed the Veteran's presence in the Department of 
Veterans Affairs defined Nagasaki area from October 21 to 
December 29, 1945."  The memorandum then describes the 
amount of radiation to which the Veteran's eyes were exposed.  
Additional evidence of record contains assessments of 
radiation exposure to the prostate.  Clearly, the Veteran was 
assessed to have been exposed to radiation.  

The Board finds the RO incorrectly submitted requests to 
JSRRC and the Navy Environmental Health Center.  A request 
for a radiation dose assessment of the legs must be sent to 
the Defense Threat Reduction Agency.  The file should then be 
returned to the Compensation and Pension Service for a 
medical opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Submit a request to the Defense Threat 
Reduction Agency for an assessment as 
to the size and nature of any radiation 
dose to the legs received by the 
Veteran in service.  Internal and 
external radiation doses to the veins 
of the legs should be provided.  The 
information contained in the request 
letter should include the regulation 
under which the request is made 
(38 C.F.R. § 3.311); the Veteran's 
name, address and phone number; the 
Veteran's branch of service and service 
number; the Veteran's social security 
number; the Veteran's organization or 
unit of assignment at the time of 
exposure; dates of assignment at the 
radiation risk activity; a full 
description of the duties at the 
radiation risk activity (with enclosure 
of copies of the Veteran's statements 
and other pertinent documents); and a 
description of the disease claimed.

2.	The case should then be referred to the 
Under Secretary for Benefits to obtain 
an opinion as to whether sound 
scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that the 
Veteran's peripheral vascular disease 
and deep venous thrombosis resulted 
from exposure to radiation during 
service.

3.	The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.	After completion of the above, the 
RO/AMC should determine if the benefits 
sought should be granted.  If the issue 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.   

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

